DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/19/2021 has been entered.

	Applicant’s Response
In Applicant’s response dated 01/19/2020, Applicant amended Claims 1, 14 and 18; and argued against all rejections previously set forth in the Office Action dated 10/19/2020.
Applicant’s amendments are in line with the suggestions provided by the Examiner during an interview conducted on January 13, 2021 (See Interview summary dated 01/19/2021 and Applicant remarks dated 01/19/2021 page 1).  
In light of Applicant’s amendments and remarks, the previously set forth rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the Broadest Reasonable Interpretation (BRI) and in light of the Specification, the Examiner finds the claimer invention as recited in Claims 1 – 20 patentably distinct from the prior art of record (See Applicant’s remarks dated 01/19/2021, pages 3 – 6).
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1, 14 and 18. 
Due to at least their dependency upon Claims 1, 14 or 18; Claims 2 – 13, 15 – 17, 19 and 20 are also allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


US 8,745,067 – discloses a system that may include one or more databases to store comments relating to documents, the comments originating from first and second sources, where the comments from the first source include comments received from users via commenting functionality associated with browsers installed on client devices, and the comments from the second source include comments received from users independent of the commenting functionality associated with the browsers installed on the client devices. The system may also include one or more server devices to receive a request for comments relating to a particular document, search at least one of the one or more databases to identify comments relating to the particular document, and provide the identified comments for presentation in connection with the particular document.

US 2017/0249384 – discloses a method that generate a comment-summary interface that can help a user find comments of interest to the user. The comment-summary interface allows a user to access comments according to topics instead of scrolling through all of the comments found in a comment section associated with a primary content, such as a news article on a website, a social post, product review, and such. Categorizing the comments into topics makes more efficient use of computer 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARIEL MERCADO/Primary Examiner, Art Unit 2176